EXHIBIT 10.1
CARDO MEDICAL, INC.
2010 EQUITY INCENTIVE PLAN
1. DEFINITIONS
The following terms shall have the following meanings unless the context
indicates otherwise:
1.1. "Affiliate" and "Associate" shall have the respective meanings given to
such terms under Rule 12b-2 under the Exchange Act.
1.2. "Award" shall mean either a Stock Option, an SAR, a Stock Award, a Stock
Unit, a Performance Share, a Performance Unit, or a Cash Award.
1.3. "Award Agreement " shall mean a written agreement between the Company and
the Participant that establishes the terms, conditions, restrictions and/or
limitations applicable to an Award in addition to those established by the Plan
and by the Committee's exercise of its administrative powers.
1.4. "Beneficial Owner" shall have the meaning given to such term under
Rule 13d-3 under the Exchange Act.
1.5. "Board" shall mean the Board of Directors of the Company.
1.6. "Cash Award" shall mean the grant by the Committee to a Participant of an
award of cash as described in Section 11 below.
1.7. "Cause" shall mean (i) willful malfeasance or willful misconduct by the
Employee in connection with his/her employment, (ii) continuing failure to
perform such duties as are requested by the Company and/or its subsidiaries,
(iii) failure by the Employee to observe material policies of the Company and/or
its subsidiaries applicable to the Employee, (iv) material breach of any
agreement with or duty owed to the Company and/or its subsidiaries applicable to
the Employee, or (v) the commission by the Employee of (x) any felony or (y) any
misdemeanor involving moral turpitude.
1.8. "Change in Control of the Company" or "Change in Control " shall mean the
occurrence of any of the following events:
(a) any Person, as such term is used for purposes of Section 13(d) or 14(d) of
the Exchange Act, or any successor section thereto, other than (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, (iii) any Subsidiaries of the Company, (iv) any company
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
or (v) the Frost Group, LLC or any of its Affiliates becomes, either alone or
together with such Person's Affiliates and Associates, the Beneficial Owner,
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company's then-outstanding securities.
(b) during any period of twenty-four months, individuals who at the beginning of
such period constitute the Board, and any new directors whose election by the
Board or nomination for election by the Company's shareholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute at
least a majority thereof;



--------------------------------------------------------------------------------



 

(c) the effective date or date of consummation of any transaction or series of
transactions (other than a transaction to which only the Company and one or more
of its subsidiaries are parties) under which the Company is merged or
consolidated with any other company, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) 50% or more of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(d) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets.
1.9. "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time.
1.10. "Committee" shall mean the Board's Compensation Committee or any other
committee of the Board appointed to administer this Plan.
1.11. "Common Stock" shall mean the common stock of the Company.
1.12. "Company" shall mean Cardo Medical, Inc., a Delaware Corporation.
1.13. "Disability" shall mean the inability to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
which constitutes a permanent and total disability, as defined in Section 22(e)
(3) of the Code (or any successor section thereto) and has applied for and been
granted Long Term Disability under the Company's Long Term Disability Plan. The
determination whether a Participant has suffered a Disability shall be made by
the Committee, in its sole discretion, based upon such evidence as it deems
necessary and appropriate, and shall be conclusive and binding on the
Participant. A Participant shall not be considered disabled unless he or she
furnishes such medical or other evidence of the existence of the Disability as
the Committee, in its sole discretion, may require.
1.14. "Dividend Equivalent Right" shall mean the right to receive an amount
equal to the amount of any dividend paid with respect to a share of Common Stock
multiplied by the number of shares of Common Stock underlying or with respect to
a Stock Option, a SAR, a Stock Unit or a Performance Unit, and which shall be
payable in cash, in Common Stock, in the form of Stock Units or Performance
Units, or a combination of any or all of the foregoing.
1.15. "Effective Date" shall mean the date on which the Board adopts the Plan.
1.16. "Employee" shall mean an employee of the Company or any Subsidiary as
described in Treasury Regulation Section 1.421-7(h).
1.17. "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time, including applicable regulations thereunder.
1.18. "Fair Market Value " shall, unless otherwise required by any applicable
provision of the Code or any Treasury Regulations, mean:
(a) if a security is listed or trading on a national securities exchange or
other market system, the closing price of such security on the date of
calculation (or on the last preceding trading date if such security was not
traded on such date), or
(b) if such security is not listed or trading on a national securities exchange
or other market system, as determined in good faith by the Board or the
Committee.
1.19. "Family Members" shall mean a Participant's spouse, parents, children, and
siblings, whether by blood, marriage or adoption.



2



--------------------------------------------------------------------------------



 

1.20. "Independent Contractor" shall mean a Person (other than a Person who is
an Employee or a Nonemployee Director) or an entity that renders services to the
Company or any Subsidiary.
1.21. "ISO" shall mean an "incentive stock option" as such term is used in Code
Section 422.
1.22. "Nonemployee Director" shall mean a member of the Board or the board of
directors of a Subsidiary who is not an Employee.
1.23. "Nonqualified Stock Option" shall mean a Stock Option that is not an ISO.
1.24. "Participant" shall mean any Employee, Nonemployee Director or Independent
Contractor to whom an Award has been granted by the Committee under the Plan.
1.25. "Performance-Based Award" shall mean an Award subject to the achievement
of certain performance goal or goals as described in Section 12 below.
1.26. "Performance Share" shall mean the grant by the Committee to a Participant
of an Award as described in Section 10.1 below.
1.27. "Performance Unit" shall mean the grant by the Committee to a Participant
of an Award as described in Section 10.2 below.
1.28. "Person" shall mean any person, entity or "group" (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).
1.29. "Plan" shall mean the Cardo Medical, Inc. 2010 Equity Incentive Plan, as
it may be amended from time to time.
1.30. "Retirement" shall mean the termination of the employment, other than for
Cause or due to death or Disability, of a Participant who; (i) has reached the
age of 65; (ii) has reached the age of 62 and has completed 5 years of service
with the Company; or (iii) has reached the age of 60 and has completed 10 years
of service with the Company.
1.31. "SAR" shall mean the grant by the Committee to a Participant of a stock
appreciation right as described in Section 8 below.
1.32. "Stock Award" shall mean the grant by the Committee to a Participant of an
Award of Common Stock as described in Section 9.1 below.
1.33. "Stock Option" shall mean the grant by the Committee to a Participant of
an option to purchase Common Stock as described in Section 7 below.
1.34. "Stock Unit" shall mean the grant by the Committee to a Participant of an
Award as described in Section 9.2 below.
1.35. "Subsidiary" shall mean a corporation of which the Company is the
Beneficial Owner, directly or indirectly, of more than 50% of the Voting Stock
or any other business entity in which the Company is the Beneficial Owner,
directly or indirectly, of more than 50% or any other business venture
designated by the Committee in which the Company has a significant interest, as
determined in the discretion of the Committee.
1.36. "Treasury Regulations" shall mean the regulations promulgated under the
Code by the United States Department of the Treasury, as amended from time to
time.



3



--------------------------------------------------------------------------------



 

1.37. "Vest " shall mean:
(a) with respect to Stock Options and SARs, when the Stock Option or SAR (or a
portion of such Stock Option or SAR) first becomes exercisable and remains
exercisable subject to the terms and conditions of such Stock Option or SAR; or
(b) with respect to Awards other than Stock Options and SARs, when the
Participant has:
(i) an unrestricted right to receive the compensation (whether payable in Common
Stock, cash or a combination of both) attributable to such Award (or a portion
of such Award) or to otherwise enjoy the benefits underlying such Award; and
(ii) a right to transfer an Award subject to no Company-imposed restrictions or
limitations other than restrictions and/or limitations imposed by Section 14
below
1.38. "Vesting Date" shall mean the date or dates on which an Award Vests.
1.39. "Voting Stock" shall mean the capital stock of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.
2. PURPOSE AND TERM OF PLAN

2.1. Purpose. The purpose of the Plan is to motivate certain Employees,
Nonemployee Directors and Independent Contractors to put forth maximum efforts
toward the growth, profitability, and success of the Company and Subsidiaries by
providing incentives to such Employees, Nonemployee Directors and Independent
Contractors either through cash payments and/or through the ownership and
performance of the Common Stock. In addition, the Plan is intended to provide
incentives which will help the Company attract and retain highly qualified
individuals as Employees and Nonemployee Directors and to assist in aligning the
interests of such Employees and Nonemployee Directors with those of its
shareholders.
2.2. Term. The Plan shall be effective as of the Effective Date; provided,
however, that the Plan shall be approved by the shareholders of the Company at
an annual meeting or any special meeting of shareholders of the Company within
12 months before or after the Effective Date, and such approval by the
shareholders of the Company shall be a condition to the right of each
Participant to receive Awards hereunder. Any Award granted under the Plan prior
to the approval by the shareholders of the Company shall be effective as of the
date of grant (unless the Committee specifies otherwise at the time of grant),
but no such Award may Vest, be paid out, or otherwise be disposed of prior to
such shareholder approval. If the shareholders of the Company fail to approve
the Plan in accordance with this Section 2.2, any Award granted under the Plan
shall be automatically cancelled without payment of any consideration to the
recipient of such Award. The Plan shall remain in effect for ten years or until
earlier terminated by the Board and no Award may be granted under the Plan on a
date that is more than ten years from the Effective Date; provided, however,
that in the event of Plan termination or expiration, the provisions of the Plan
shall remain in effect as to any Awards which remain outstanding until all such
Awards have been satisfied or are terminated under the terms of this Plan or
under the applicable Award Agreement.
3. ELIGIBILITY AND PARTICIPATION
3.1. Eligibility. All Employees, all Nonemployee Directors and all Independent
Contractors shall be eligible to participate in the Plan and to receive Awards.
An individual's status as a member of the Committee will not affect his
eligibility to participate in the Plan.



4



--------------------------------------------------------------------------------



 

3.2. Participation. Participants shall consist of such Employees, Nonemployee
Directors and Independent Contractors as the Committee in its sole discretion
designates to receive Awards under the Plan. Subject to Section 7.1, an Award
may also be granted to an Employee, in connection with hiring, retention or
otherwise prior to the date the Employee first performs services for the Company
or any Subsidiary, provided that such Awards shall not become Vested prior to
the date the Employee first performs such services. Designation of a Participant
in any year shall not require the Committee to designate such Person to receive
an Award in any other year or, once designated, to receive the same type or
amount of Award as granted to the Participant in any other year. The Committee
shall consider such factors as it deems pertinent in selecting Participants and
in determining the type and amount of their respective Awards.
4. ADMINISTRATION
4.1. Responsibility. The Committee shall have the responsibility, in its sole
discretion, to control, operate, manage and administer the Plan in accordance
with its terms; provided, however, that the Board may in any instance perform
any of the functions of the Committee hereunder.
4.2. Award Agreement. Each Award granted under the Plan shall be evidenced by an
Award Agreement which shall be signed by the Company and the Participant;
provided, however, that in the event of any conflict between a provision of the
Plan and any provision of an Award Agreement, the provision of the Plan shall
prevail.
4.3. Authority of the Committee. The Committee shall have all the discretionary
authority that may be necessary or helpful to enable it to discharge its
responsibilities with respect to the Plan, including but not limited to the
following:
(a) to determine eligibility for participation in the Plan and to select
Participants;
(b) to determine eligibility for and the type and size of an Award granted under
the Plan;
(c) to make Awards in accordance with the terms of the Plan and to determine the
terms and conditions of each Award;
(d) to supply any omission, correct any defect, or reconcile any inconsistency
in the Plan in such manner and to such extent as it shall deem appropriate in
its sole discretion to carry the same into effect;
(e) to issue administrative guidelines as an aid to administer the Plan and make
changes in such guidelines as it from time to time deems proper;
(f) to make rules for carrying out and administering the Plan and make changes
in such rules as it from time to time deems proper;
(g) to the extent permitted under the Plan, grant waivers of Plan terms,
conditions, restrictions, and limitations and to vary the terms of Awards
(h) to take account of tax, securities law and other regulatory requirements of
foreign jurisdictions;
(i) to accelerate the Vesting of any Award when such action or actions would be
in the best interest of the Company;
(j) to grant Awards in replacement of Awards previously granted under this Plan
or any other executive compensation plan of the Company; and
(k) to take any and all other actions it deems necessary or advisable for the
proper operation or administration of the Plan.



5



--------------------------------------------------------------------------------



 

4.4. Action by the Committee. The Committee may act only by a majority of its
members. Any determination of the Committee may be made, without a meeting, by a
writing or writings signed by all of the members of the Committee. In addition,
the Committee may authorize any one or more of its members or, subject to
Section 4.5 below, one or more agents to execute and deliver documents on behalf
of the Committee.
4.5. Delegation of Authority. To the extent permitted by applicable law, the
Committee may delegate to one or more of its members, or to one or more officers
of the Company, such administrative duties as it may deem advisable; provided,
however, that any such delegation shall be in writing and, provided, further,
that the Committee may not delegate its authority (a) to make Awards to
Participants or (b) under Sections 4.3 (a), (b), (c), (d), (e), (f), (g), (h),
(i) or (j) or Section 16 of the Plan. Any action undertaken by any such member
or agent in accordance with the Committee's delegation of authority shall have
the same force and effect as if undertaken directly by the Committee, and any
reference in the Plan to the Committee shall, to the extent consistent with the
terms and limitations of such delegation, be deemed to include a reference to
such members or agents. In addition, the Committee, or any Person to whom it has
delegated duties under this Section 4.5, may employ one or more Persons to
render advice with respect to any responsibility the Committee or such Person
may have under the Plan. The Committee may employ such legal or other counsel,
consultants and agents as it may deem desirable for the administration of the
Plan. Expenses incurred by the Committee in the engagement of such counsel,
consultant or agent shall be paid by the Company, or the Subsidiary whose
employees have benefited from the Plan, as determined by the Committee. In the
performance of its functions, the Committee shall be entitled to rely upon
information, opinions, computations and advice furnished by the Company's
officers, any counsel, consultant or agent retained by the Committee, and any
other party the Committee deems necessary, and no member of the Committee shall
be liable for any action taken or not taken in reliance upon any such advice.
4.6. Determinations and Interpretations by the Committee. All determinations and
interpretations made by the Committee shall be binding and conclusive on all
Participants and their heirs, successors, and legal representatives.
4.7. Liability. No member of the Board, no member of the Committee and no
Employee shall be liable for any act or failure to act hereunder, except in
circumstances involving his or her willful misconduct, or for any act or failure
to act hereunder by any other member or Employee or by any agent to whom duties
in connection with the administration of the Plan have been delegated.
4.8. Indemnification. The Company shall indemnify members of the Board, members
of the Committee and any agent of the Committee who is an Employee, against any
and all liabilities or expenses to which they may be subjected (including,
without limitation, the reasonable fees and expenses of counsel) by reason of
any act or failure to act with respect to their duties on behalf of the Plan,
except in circumstances involving such Person's willful misconduct.
5. SHARES SUBJECT TO PLAN
5.1. Available Shares. Subject to the provisions of Section 5.2 below, the
aggregate number of shares of Common Stock which shall be available for grants
or payments of Awards under the Plan during its term shall be 23,000,000 shares
(the "Total Plan Shares"). In the event that (i) an Award (or portion thereof)
lapses, expires or is otherwise terminated without the issuance of the shares
subject to such Award or is settled by the delivery of consideration other than
shares, (ii) shares are tendered to pay the exercise price of a Stock Option or
other Award or (iii) shares are withheld from any award to satisfy a
Participant's tax withholding obligations or, if applicable, to pay the exercise
price of a Stock Option or other Award, such shares shall again become available
for grants or Awards hereunder. Such shares of Common Stock available for
issuance under the Plan may be either authorized but unissued shares, shares of
issued stock held in the Company's treasury, or both, at the discretion of the
Company. Awards that are payable only in cash are not subject to this
Section 5.1.



6



--------------------------------------------------------------------------------



 

5.2. Adjustment to Shares. The existence of the Plan, the Award Agreements and
the Awards granted hereunder shall not affect or restrict in any way the right
or power of the Company or the shareholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company's capital structure or its business, any merger or consolidation of the
Company, any issue of stock or of options, warrants or rights to purchase stock
or of bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise. If there is any change in the Common Stock of
the Company, through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares, dividend in kind or other like change
in capital structure or distribution to shareholders of the Company in the
nature of a liquidating distribution or a distribution pursuant to a plan of
dissolution, the Committee may, in its discretion, make a proportionate
adjustment to each outstanding Award that the Committee considers appropriate so
that thereafter each such Award shall be with respect to or exercisable for such
securities, cash and/or other property as would have been received in respect of
the Common Stock subject to such Award had such Award been paid, distributed or
exercised in full immediately prior to such change or distribution. In addition,
in the event of any such change or distribution, in order to prevent dilution or
enlargement of Participants' rights under the Plan, the Committee shall have the
authority to adjust, in an equitable manner as it deems appropriate, the number
and kind of shares that may be received in respect of any Award, the number and
kind of shares subject to outstanding Awards, the exercise price applicable to
outstanding Stock Options, and the Fair Market Value of the Common Stock and
other value determinations applicable to outstanding Awards. Appropriate
adjustments may also be made by the Committee in the terms of any Awards granted
under the Plan to reflect such changes or distributions and to modify any other
terms of outstanding Awards on an equitable basis, including modifications of
performance goals and changes in the length of performance periods; provided,
however, that with respect to Performance-Based Awards, such modifications
and/or changes do not disqualify compensation attributable to such Awards as
"performance-based compensation" under Code Section 162(m). In addition, the
Committee is authorized to make adjustments to the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events affecting the Company or the financial statements of the Company, or in
response to changes in applicable laws, regulations, or accounting principles.
The Committee's determination of what, if any, adjustments shall be made shall
be final and binding on the Company and all Participants.
5.3. No Repricing. Absent shareholder approval, neither the Committee nor the
Board shall have the authority, with or without the consent of the affected
holders of the Awards, to "reprice" an Award after the date of its initial grant
with a lower exercise price in substitution for the original exercise price.
Adjustments in accordance with Section 5.2 above shall not be deemed
"repricings" for purposes of this Section 5.3. This Section 5.3 may not be
amended, altered or repealed by the Committee or the Board without the approval
of the shareholders of the Company.
6. MAXIMUM INDIVIDUAL AWARDS
6.1. Maximum Aggregate Number of Shares Underlying Stock-Based Awards Granted
Under the Plan to Any Single Participant. The maximum aggregate number of shares
of Common Stock underlying all Awards measured in shares of Common Stock
(whether payable in Common Stock, cash or a combination of both) that may be
granted to any single Participant in respect of any fiscal year of the Company
shall be 1,500,000 shares, subject to adjustment as provided in Section 5.2
above.
6.2. Maximum Dollar Amount Underlying Cash-Based Awards Granted Under the Plan
to Any Single Participant. The maximum dollar amount that may be paid to any
single Participant with respect to all Awards measured in cash (whether payable
in Common Stock, cash or a combination of both) in respect of any fiscal year of
the Company shall be $1,500,000.



7



--------------------------------------------------------------------------------



 

7. STOCK OPTIONS
7.1. In General. The Committee may, in its sole discretion, grant Stock Options
to Employees, Nonemployee Directors and Independent Contractors on or after the
Effective Date, subject, in all cases to Section 2.2 of the Plan. The Committee
shall, in its sole discretion, determine the Employees, the Nonemployee
Directors and Independent Contractors who will receive Stock Options and the
number of shares of Common Stock underlying each Stock Option. Each Stock Option
shall be subject to such terms and conditions consistent with the Plan set forth
in the applicable Award Agreement and such other terms and conditions consistent
with the Plan and the applicable Award Agreement as the Committee may impose
from time to time. In addition, each Stock Option shall be subject to the
following terms and conditions set forth in Sections 7.2 through 7.8 below.
7.2. Exercise Price. The Committee shall specify the exercise price of each
Stock Option in the Award Agreement; provided, however, that the exercise price
of any Nonqualified Stock Option shall not be less than 100% of the Fair Market
Value of the Common Stock on the date of grant.
7.3. Term of Stock Option. The Committee shall specify the term of each Stock
Option in the Award Agreement shall terminate as set forth in Section 14 below
or at such earlier times and upon such conditions or circumstances as the
Committee shall, in its sole discretion, set forth in the Award Agreement.
7.4. Vesting Date. The Committee shall specify the Vesting Date with respect to
each Stock Option in the Award Agreement; provided, that the Committee may
provide in the applicable Award Agreement that any Stock Option shall Vest in
such portions or installments as the Committee may, in its sole discretion,
determine. The Committee may grant Stock Options that are Vested, either in
whole or in part, on the date of grant. If the Committee fails to specify a
Vesting Date in the Award Agreement, 25% of such Stock Option shall become
exercisable on each of the first four anniversaries of the date of grant and
shall remain exercisable following such anniversary date until the Stock Option
expires in accordance with its terms under the Award Agreement or under the
terms of the Plan. The Vesting of a Stock Option may be subject to such other
terms and conditions as shall be determined by the Committee, including, without
limitation, accelerating the Vesting if certain performance goals are achieved.
7.5. Exercise of Stock Options. The Stock Option exercise price may be paid in
cash or, in the sole discretion of the Committee, by the delivery of shares of
Common Stock or other securities of the Company then owned by the Participant,
by the withholding of shares of Common Stock for which a Stock Option is
exercisable, or by a combination of these methods. In the sole discretion of the
Committee, and subject to all applicable laws, rules and regulations, payment
may also be made by delivering a properly executed exercise notice to the
Company together with a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale proceeds to pay the exercise price.
To facilitate the foregoing, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms. The Committee may
prescribe any other method of paying the exercise price that it determines to be
consistent with applicable law and the purpose of the Plan, including, without
limitation, in lieu of the exercise of a Stock Option by delivery of shares of
Common Stock then owned by a Participant, providing the Company with a notarized
statement attesting to the number of shares owned by the Participant, where upon
verification by the Company, the Company would issue to the Participant only the
number of incremental shares to which the Participant is entitled upon exercise
of the Stock Option. In determining which methods a Participant may utilize to
pay the exercise price, the Committee may consider such factors as it determines
are appropriate; provided, however, that any method approved by the Committee
shall comply with applicable securities laws. When payment of the exercise price
for a Stock Option consists of shares of the Company's capital stock or other
securities of the Company, such securities will not be accepted as payment
unless the Participant has held such shares for the requisite period necessary
to avoid a charge to the Company's earnings for financial reporting purposes.
7.6. Additional Terms and Conditions. The Committee may, by way of the Award
Agreements or otherwise, establish such other terms, conditions, restrictions
and/or limitations, if any, of any Stock Option, as they may determine in their
sole discretion; provided, they are not inconsistent with the Plan, including,
without limitation, any requirement that the Participant not engage in
competition with the Company or any Subsidiary.



8



--------------------------------------------------------------------------------



 

7.7. Conversion Stock Options. The Committee may, in its sole discretion and
upon such terms and conditions as it deems appropriate, grant a Stock Option to
any holder of an option (hereinafter referred to as an "Original Option") to
purchase shares of the stock of any corporation:
(a) the stock or all or substantially all of the assets of which were acquired,
directly or indirectly, by the Company or any Subsidiary, or
(b) which was merged with and into the Company or a Subsidiary, so that the
Original Option is converted into a Stock Option (hereinafter referred to as a
"Conversion Stock Option"); provided, however, that such Conversion Stock Option
as of the date of its grant (the "Conversion Stock Option Grant Date ") shall
have substantially the same economic value as the Original Option as of the
Conversion Stock Option Grant Date.
8. STOCK APPRECIATION RIGHTS
8.1. In General. The Committee may, in its sole discretion, grant SARs to
Employees, Nonemployee Directors, and/or Independent Contractors. An SAR is a
right to receive a payment in cash, Common Stock or a combination of both, in an
amount equal to the excess of (x) the Fair Market Value of the Common Stock, or
other specified valuation, of a specified number of shares of Common Stock on
the date the SAR is exercised over (y) the Fair Market Value of the Common
Stock, or other specified valuation (which shall be no less than the Fair Market
Value of the Common Stock), of such shares of Common Stock on the date the SAR
is granted, all as determined by the Committee. If a SAR is granted
retroactively in tandem with or in substitution for a Stock Option, the
designated Fair Market Value of the Common Stock in the Award Agreement shall be
the Fair Market Value of the Common Stock on the date such Stock Option was
granted, the SAR shall cover the same number of shares of Common Stock as
covered by the Stock Option (or such lesser number of shares as the Committee
may determine) and the SAR shall be exercisable only at such time or times and
to the extent the related Stock Option shall be exercisable, and shall have the
same term and exercise price as the related Stock Option. Upon exercise of a
Stock Appreciation Right granted in tandem with a Stock Option, the related
Stock Option shall be cancelled automatically to the extent of the number of
shares covered by such exercise; conversely, if the related Stock Option is
exercised as to some or all of the shares covered by the tandem grant, the
tandem Stock Appreciation Right shall be cancelled automatically to the extent
of the number of shares covered by the Stock Option exercised. Each SAR shall be
subject to such terms and conditions, including, but not limited to, a provision
that automatically converts a SAR into a Stock Option on a conversion date
specified at the time of grant, as the Committee shall impose from time to time
in its sole discretion and subject to the terms of the Plan.
9. STOCK AWARDS AND STOCK UNITS
9.1. Stock Awards. The Committee may, in its sole discretion, grant Stock Awards
to Employees, Nonemployee Directors, and/or Independent Contractors as
additional compensation or in lieu of other compensation for services to the
Company. A Stock Award shall consist of shares of Common Stock which shall be
subject to such terms and conditions as the Committee in its sole discretion
determines appropriate, including, without limitation, restrictions on the sale
or other disposition of such shares, the Vesting Date with respect to such
shares, and the right of the Company to reacquire such shares for no
consideration upon termination of the Participant's employment within specified
periods. With respect to the shares of Common Stock subject to a Stock Award,
the Participant shall have all of the rights of a holder of shares of Common
Stock, including the right to receive dividends and to vote the shares, unless
the Committee determines otherwise on the date of grant. The Committee may
require the Participant to deliver a duly signed stock power, endorsed in blank,
relating to the Common Stock covered by such Stock Award. As a condition to any
Stock Award, the Participant may be required to deliver to the Company a share
power, endorsed in blank, relating to the Shares covered by such Award. Any
share certificate issued in connection with a Stock Award may be held in the
custody of the Company and will bear the following legend and/or any other
legend required by this Plan, the applicable Award Agreement or applicable law:



9



--------------------------------------------------------------------------------



 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF THE CARDO MEDICAL, INC. 2010 EQUITY
INCENTIVE PLAN AND AN AGREEMENT ENTERED INTO BETWEEN THE PARTICIPANT AND CARDO
MEDICAL, INC. (WHICH TERMS AND CONDITIONS MAY INCLUDE, WITHOUT LIMITATION,
CERTAIN TRANSFER RESTRICTIONS AND FORFEITURE CONDITIONS). COPIES OF THAT PLAN
AND AGREEMENT ARE ON FILE IN THE PRINCIPAL OFFICES OF CARDO MEDICAL, INC. AND
WILL BE MADE AVAILABLE TO THE HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON
REQUEST TO THE SECRETARY OF CARDO MEDICAL, INC.

9.2. Stock Units. The Committee may, in its sole discretion, grant Stock Units
to Employees, Nonemployee Directors, and/or Independent Contractors as
additional compensation or in lieu of other compensation for services to the
Company. A Stock Unit is a hypothetical share of Common Stock represented by a
notional account established and maintained (or caused to be established or
maintained) by the Company for such Participant who receives a grant of Stock
Units. Stock Units shall be subject to such terms and conditions as the
Committee, in its sole discretion, determines appropriate including, without
limitation, determinations of the Vesting Date with respect to such Stock Units
and the criteria for the Vesting of such Stock Units. A Stock Unit granted by
the Committee shall provide for payment in shares of Common Stock at such time
or times as the Award Agreement shall specify. The Committee shall determine
whether a Participant who has been granted a Stock Unit shall also be entitled
to a Dividend Equivalent Right.
9.3. Payout of Stock Units. Subject to a Participant's election to defer in
accordance with Section 17.3 below, upon the Vesting of a Stock Unit, the shares
of Common Stock representing the Stock Unit shall be distributed to the
Participant, unless the Committee, in its sole discretion, provides for the
payment of the Stock Unit in cash (or partly in cash and partly in shares of
Common Stock) equal to the value of the shares of Common Stock which would
otherwise be distributed to the Participant.
10. PERFORMANCE SHARES AND PERFORMANCE UNITS
10.1. Performance Shares. The Committee may, in its sole discretion, grant
Performance Shares to Employees, Nonemployee Directors, and/or Independent
Contractors as additional compensation or in lieu of other compensation for
services to the Company. A Performance Share shall consist of a share or shares
of Common Stock which shall be subject to such terms and conditions as the
Committee, in its sole discretion, determines appropriate, including, without
limitation, determining the performance goal or goals which, depending on the
extent to which such goals are met, will determine the number and/or value of
the Performance Shares that will be paid out or distributed to the Participant
who has been granted Performance Shares. Performance goals may be based on,
without limitation, Company-wide, divisional and/or individual performance, as
the Committee, in its sole discretion, may determine, and may be based on the
performance measures listed in Section 12.3 below. With respect to the
Performance Shares, the Participant shall have none of the rights of a holder of
shares of Common Stock, including the right to receive dividends and to vote the
shares, unless and until such Performance Shares shall have been Vested and
distributed to the Participant.
10.2. Performance Units. The Committee may, in its sole discretion, grant
Performance Units to Employees, Nonemployee Directors, and/or Independent
Contractors as additional compensation or in lieu of other compensation for
services to the Company. A Performance Unit is a hypothetical share or shares of
Common Stock represented by a notional account which shall be established and
maintained (or caused to be established or maintained) by the Company for such
Participant who receives a grant of Performance Units. Performance Units shall
be subject to such terms and conditions as the Committee, in its sole
discretion, determines appropriate, including, without limitation, determining
the performance goal or goals which, depending on the extent to which such goals
are met, will determine the number and/or value of the Performance Units that
will be accrued with respect to the Participant who has been granted Performance
Units. Performance goals may be based on, without limitation, Company-wide,
divisional and/or individual performance, as the Committee, in its sole
discretion, may determine, and may be based on the performance measures listed
in Section 12.3 below.



10



--------------------------------------------------------------------------------



 

10.3. Payout of Performance Shares or Performance Units. Subject to a
Participant's election to defer in accordance with Section 17.3 below, upon the
Vesting of a Performance Share or a Performance Unit, the shares of Common Stock
representing the Performance Share or the Performance Unit shall be distributed
to the Participant, unless the Committee, in its sole discretion, provides for
the payment of the Performance Share or a Performance Unit in cash (or partly in
cash and partly in shares of Common Stock) equal to the value of the shares of
Common Stock which would otherwise be distributed to the Participant.
11. CASH AWARDS

11.1. In General. The Committee may, in its sole discretion, grant Cash Awards
to Employees, Nonemployee Directors, and/or Independent Contractors as
additional compensation or in lieu of other compensation for services to the
Company. A Cash Award shall be subject to such terms and conditions as the
Committee, in its sole discretion, determines appropriate, including, without
limitation, determining the Vesting Date with respect to such Cash Award, the
criteria for the Vesting of such Cash Award, and the right of the Company to
require the Participant to repay the Cash Award (with or without interest) upon
termination of the Participant's employment within specified periods.
12. PERFORMANCE-BASED AWARDS
12.1. In General. The Committee, in its sole discretion, may designate Awards
granted under the Plan as Performance-Based Awards (as defined below) if it
determines that such compensation might not be tax deductible by the Company due
to the deduction limitation imposed by Code Section 162(m). Accordingly, an
Award granted under the Plan may be granted in such a manner that the
compensation attributable to such Award is intended by the Committee to qualify
as "qualified performance-based compensation" (as such term is used in Code
Section 162(m) and the Treasury Regulations thereunder) and thus be exempt from
the deduction limitation imposed by Code Section 162(m) ("Performance-Based
Awards").
12.2. Qualification of Performance-Based Awards. Awards shall only qualify as
Performance-Based Awards under the Plan if:
(a) at the time of grant the Committee is comprised solely of two or more
"outside directors" (as such term is used in Code Section 162(m) and the
Treasury Regulations thereunder);
(b) with respect to either the granting or Vesting of an Award (other than (i) a
Nonqualified Stock Option or (ii) a SAR, which are granted with an exercise
price at or above the Fair Market Value of the Common Stock on the date of
grant), such Award is subject to the achievement of a performance goal or goals
based on one or more of the performance measures specified in Section 12.3
below;
(c) the Committee establishes in writing (i) the objective performance-based
goals applicable to a given performance period and (ii) the individual employees
or class of employees to which such performance-based goals apply no later than
90 days after the commencement of such performance period (but in no event after
25 percent of such performance period has elapsed);
(d) no compensation attributable to a Performance-Based Award will be paid to or
otherwise received by a Participant until the Committee certifies in writing
that the performance goal or goals (and any other material terms) applicable to
such performance period have been satisfied; and
(e) after the establishment of a performance goal, the Committee shall not
revise such performance goal (unless such revision will not disqualify
compensation attributable to the Award as "performance-based compensation" under
Code Section 162(m)) or increase the amount of compensation payable with respect
to such Award upon the attainment of such performance goal.



11



--------------------------------------------------------------------------------



 

12.3. Performance Measures. The Committee shall use the following performance
measures (either individually or in any combination) to set performance goals
with respect to Awards intended to qualify as Performance-Based Awards: net
sales; pretax income before allocation of corporate overhead and bonus; budget;
cash flow; earnings per share; net income; financial goals; return on
shareholders' equity; return on assets; attainment of strategic and operational
initiatives; appreciation in and/or maintenance of the price of the Common Stock
or any other publicly-traded securities of the Company; market share; gross
profits; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; economic value-added models; comparisons with
various stock market indices; and/or reductions in costs.
13. CHANGE IN CONTROL
13.1. Accelerated Vesting. Notwithstanding any other provision of this Plan to
the contrary, and without limiting the powers of the Committee under Section 4.3
of the Plan, if there is a Change in Control of the Company, the Vesting Date
and/or payout of each outstanding Award shall be accelerated so that each such
Award shall, immediately prior to the effective date of the Change in Control,
become fully vested with respect to the total number of shares of Common stock
subject to such Award. Upon the consummation of any Change of Control, all
outstanding Awards under the Plan shall, to the extent not previously exercised,
either be assumed by any successor corporation or parent thereof or be replaced
with a comparable Award with respect to shares of common stock of such successor
corporation or parent thereof.
13.2. Cashout. The Committee, in its sole discretion, may determine that, upon
the occurrence of a Change in Control of the Company, all or a portion of
certain outstanding Awards shall terminate within a specified number of days
after notice to the holders, and each such holder shall receive an amount equal
to the value of such Award on the date of the Change in Control, and with
respect to each share of Common Stock subject to a Stock Option or SAR, an
amount equal to the excess of the Fair Market Value of such shares of Common
Stock immediately prior to the occurrence of such Change in Control (or such
other greater amount as the Committee may determine in its sole and absolute
discretion to be equitable to prevent dilution or enlargement of Participants'
rights under the Plan) over the exercise price per share of such Stock Option or
SAR. Such amount shall be payable in cash, in one or more kinds of property
(including the property, if any, payable in the transaction) or in a combination
thereof, as the Committee, in its sole discretion, shall determine.
13.3. Assumption or Substitution of Awards. Notwithstanding anything contained
in the Plan to the contrary, the Committee may, in its sole discretion, provide
that an Award may be assumed by any entity which acquires control of the Company
or may be substituted by a similar award under such entity's compensation plans.
14. TERMINATION OF EMPLOYMENT IF PARTICIPANT IS AN EMPLOYEE
14.1. Termination of Employment Due to Death. Subject to the terms of the Plan,
any written agreement between the Participant and the Company, and the
applicable Award Agreement, if a Participant's employment is terminated due to
death:
(a) all non-Vested portions of Awards held by the Participant on the date of the
Participant's death shall immediately be forfeited by such Participant as of
such date; and
(b) all Vested portions of Stock Options and SARs held by the Participant on the
date of the Participant's death shall remain exercisable until the earlier of:
(i) the end of the 12-month period following the date of the Participant's
death, or
(ii) the date the Stock Option or SAR would otherwise expire.



12



--------------------------------------------------------------------------------



 

14.2. Termination of Employment for Cause. Subject to the terms of the Plan, any
written agreement between the Participant and the Company, and the applicable
Award Agreement, if a Participant's employment is terminated by the Company for
Cause, all Awards held by a Participant on the date of the termination of his or
her employment for Cause, whether Vested or non-Vested, shall immediately be
forfeited by such Participant as of such date. If a Participant's employment is
terminated for Cause during the six months following any exercise, payment or
delivery pursuant to an Award, such exercise, payment or delivery may be
rescinded within two years thereafter. In the event of any such rescission, the
Participant shall pay to the Company the amount of any gain realized or payment
received as a result of the rescinded exercise, payment or delivery, in such
manner and on such terms and conditions as may be required, and the Company
shall be entitled to set-off against the amount of any such gain any amount owed
to the Participant by the Company.
14.3. Termination of Employment Due to Retirement or Disability. Subject to the
terms of the Plan, any written agreement between the Participant and the
Company, and the applicable Award Agreement, if a Participant's employment is
terminated due to Retirement or Disability of the Participant:
(a) all non-Vested portions of Awards held by the Participant on the date of the
Participant's Retirement or the date of the termination of his or her
employment, as the case may be, shall immediately be forfeited by such
Participant as of such date; and
(b) all Vested portions of Stock Options and SARs held by the Participant on the
date of the Participant's Retirement or the date of the termination of his or
her employment, as the case may be, shall remain exercisable until the earlier
of:
(i) the end of the 36-month period following the date of the Participant's
Retirement or the date of the termination of his or her employment, as the case
may be, or
(ii) the date the Stock Option or SAR would otherwise expire.
14.4. Other Terminations of Employment. Subject to the terms of the Plan, any
written agreement between the Participant and the Company, and the applicable
Award Agreement, if a Participant's employment is terminated for any reason
other than for Cause, retirement or due to death or Disability:
(a) all non-Vested portions of Awards held by the Participant on the date of the
termination of his or her employment shall immediately be forfeited by such
Participant as of such date; and all Vested portions of Stock Options and/or
SARs held by the Participant on the date of the termination of his or her
employment shall remain exercisable until the earlier of;
(i) the end of the 12-month period following the date of the termination of the
Participant's employment, or
(ii) the date the Stock Option or SAR would otherwise expire.
14.5. Change in Status. Notwithstanding anything to the contrary set forth in
the Plan, if any Employee ceases for any reason to be an Employee but continues
to perform services for the Company (whether as a Nonemployee Director,
consultant, agent, Independent Contractor or otherwise), such Participant shall
retain his or her Awards upon the original terms and conditions thereof;
provided, however, that if such Participant thereafter ceases to perform
services for the Company then the provisions of this Section 14.4 shall no
longer apply and such Award shall thereafter be subject to the provisions of
Section 14.1, 14.2 or 14.3, as applicable.



13



--------------------------------------------------------------------------------



 

14.6. Committee Discretion. Notwithstanding anything contained in the Plan to
the contrary, and without limiting the powers of the Committee under Section 4.3
of the Plan, the Committee may, in its sole discretion, provide that:
(a) any or all non-Vested portions of Stock Options and/or SARs held by the
Participant on the date of the Participant's death and/or the date of the
termination of his or her employment shall immediately become exercisable as of
such date and shall remain exercisable until a date that occurs on or prior to
the date the Stock Option or SAR is scheduled to expire;
(b) any or all Vested portions of Nonqualified Stock Options and/or SARs held by
the Participant on the date of the Participant's death and/or the date of the
termination of his or her employment shall remain exercisable until a date that
occurs on or prior to the date the Stock Option or SAR is scheduled to expire;
and/or
(c) any or all non-Vested portions of Stock Awards, Stock Units, Performance
Shares, Performance Units, and/or Cash Awards held by the Participant on the
date of the Participant's death and/or the date of the termination of his or her
employment shall immediately Vest or shall become Vested on a date that occurs
on or prior to the date the Award is scheduled to vest.
(d) Cancellation and Rescission of Awards Due to Detrimental Activity. Unless
the Award Agreement specifies otherwise, and regardless of whether the
Participant's employment or engagement with the Company is terminated (whether
for Cause or otherwise), the Committee may cancel, rescind, or otherwise
withhold any Awards held by a Participant, whether Vested or non-Vested, and any
such Awards shall immediately be forfeited by such Participant at any time that
the Participant is not in compliance with all applicable provisions of the Award
Agreement and the Plan, or if the Participant engages in any "Detrimental
Activity." For purposes of this Section 14.6, "Detrimental Activity" shall
include: (i) the rendering of services, directly or indirectly, to or for the
benefit of any organization or engaging directly or indirectly in any business
which is competitive with the Company, or which organization or business, or the
rendering of services to or for the benefit of such organization, is prejudicial
to or in conflict with the interests of the Company; (ii) the disclosure to
anyone outside the Company, or the use in other than the Company's business,
without prior written authorization from the Company, of any "confidential
information," as defined in the Company's Employee Handbook, acquired by the
Participant either during or after employment with the Company; (iii) the
failure or refusal to disclose promptly and to assign exclusively to the
Company, all right title and interest in any invention or idea, patentable or
not, made or conceived by the Participant during employment with the Company,
relating in any manner to the actual or anticipated business, research or
development work of the Company or the failure or refusal to do anything
reasonably necessary to enable the Company to secure a patent where appropriate
in the United States and in other countries; (iv) a violation of any rule,
policy, procedure or guideline of the Company, including but not limited to the
Company's Code of Conduct; (v) any attempt, directly or indirectly, to induce
any employee of the Company to be employed or render services other than for the
Company, or any attempt directly or indirectly to solicit the trade or business
of any current or prospective customer, supplier, or partner of the Company,
other than in connection with the Company's business; (vi) the Participant being
convicted of, or entering a guilty plea with respect to a crime, whether or not
connected with the Company; (vii) any other conduct or act determined to be
injurious, detrimental or prejudicial to any interest of the Company or
(viii) any agreement, whether or not in writing, to do any of the foregoing.
Upon exercise, payment or delivery pursuant to an Award, the Participant may be
required to certify, in a manner acceptable to the Committee, that he or she is
in compliance with all of the terms and conditions of the Plan and is not and
has not engaged in any Detrimental Activity. In the event a Participant fails to
comply with the provisions of this Section 14.6 after the grant of the Award and
prior to, or during the six months after any exercise, payment or delivery
pursuant to an Award, such exercise, payment or delivery may be rescinded within
two years thereafter. In the event of any such rescission, the Participant shall
pay to the Company the amount of any gain realized or payment received as a
result of the rescinded exercise, payment or delivery, in such manner and on
such terms and conditions as may be required, and the Company shall be entitled
to set-off against the amount of any such gain any amount owed to the
Participant by the Company.



14



--------------------------------------------------------------------------------



 

15. TAXES

15.1. Withholding Taxes. With respect to Employees, the Company, or the
applicable Subsidiary, may require a Participant whose Stock Award, Stock Unit,
Performance Share or Performance Unit granted hereunder has Vested, or who
exercises a Stock Option or SAR granted hereunder to reimburse the Company or
the Subsidiary which employs such Participant for any taxes required by any
governmental regulatory authority to be withheld or otherwise deducted and paid
by such corporation or entity in respect of the issuance or disposition of such
shares or the payment of any amounts. In lieu thereof, the Company or the
Subsidiary which employs such Participant, shall have the right to withhold the
amount of such taxes from any other sums due or to become due from the Company
or the Subsidiary, as applicable, to the Participant upon such terms and
conditions as the Committee shall in its sole discretion prescribe. The Company
or the Subsidiary that employs such Participant may, in its discretion, hold the
stock certificate to which such Participant is entitled upon the Vesting of a
Stock Award, Stock Unit, Performance Share or Performance Unit or the exercise
of a Stock Option or SAR as security for the payment of such withholding tax
liability, until cash sufficient to pay that liability has been accumulated by
or paid to the Company or such Subsidiary.
15.2. Use of Common Stock to Satisfy Withholding Obligation. With respect to
Employees, at any time that the Company, Subsidiary or other entity that employs
such Participant becomes subject to a withholding obligation under applicable
law with respect to the vesting of a Stock Award, Stock Unit, Performance Share
or Performance Unit or the exercise of a Nonqualified Stock Option (the "Tax
Date"), except as set forth below, a holder of such Award may, subject to the
approval of the Committee, elect to satisfy, in whole or in part, the holder's
related personal tax liabilities (an "Election") by (i) directing the Company,
Subsidiary or other entity that employs such Participant to withhold from shares
issuable in the related vesting or exercise either a specified number of shares
or shares of Common Stock having a specified value (in each case equal to the
related minimum statutory personal withholding tax liabilities with respect to
the applicable taxing jurisdiction in order to comply with the requirements for
a "fixed plan" under Accounting Principals Board Opinion No. 25), (ii) tendering
shares of Common Stock or other securities of the Company previously issued
pursuant to the exercise of a Stock Option or other shares of the Common Stock
owned by the holder, or (iii) combining any or all of the foregoing Elections in
any fashion. The foregoing notwithstanding, however, when previously issued
shares of Common Stock or other securities of the Company are tendered pursuant
to an Election, such tender of shares will not be accepted unless the
Participant has held such shares for the requisite period necessary to avoid a
charge to the Company's earnings for financial reporting purposes. An Election
shall be irrevocable. The withheld shares and other shares of Common Stock or
other securities tendered in payment shall be valued at their Fair Market Value
on the Tax Date. The Committee may in its sole discretion disapprove of any
Election, suspend or terminate the right to make Elections or provide that the
right to make Elections shall not apply to particular shares or exercises. The
Committee may impose any additional conditions or restrictions on the right to
make an Election as it shall deem appropriate, including conditions or
restrictions with respect to Section 16 of the Exchange Act.
15.3. No Guarantee of Tax Consequences. No Person connected with the Plan in any
capacity, including, but not limited to, the Company and any Subsidiary and
their respective directors, officers, agents and employees makes any
representation, commitment, or guarantee that any tax treatment, including, but
not limited to, federal, state and local income, estate and gift tax treatment,
will be applicable with respect to amounts deferred under the Plan, or paid to
or for the benefit of a Participant under the Plan, or that such tax treatment
will apply to or be available to a Participant on account of participation in
the Plan.
16. AMENDMENT AND TERMINATION
16.1. Termination of Plan. The Board or the Committee may suspend or terminate
the Plan at any time with or without prior notice; provided, however, that no
action authorized by this Section 16.1 shall reduce the amount of any
outstanding Award or adversely change the terms and conditions thereof without
the Participant's consent.



15



--------------------------------------------------------------------------------



 

16.2. Amendment of Plan. Provided that no amendment may adversely affect the
rights of any Participant under any outstanding Award without the Participant's
consent; and, provided further, that no such amendment shall be effective
without shareholder approval if such approval is required to comply with any
applicable law or the rules of any national securities exchange or other market
system on which the Company's securities are then listed or traded; and,
provided further, that the Board or the Committee may not, without shareholder
approval, increase the maximum number of shares issuable under the Plan, the
Board or the Committee may amend the Plan at any time with or without prior
notice. Notwithstanding any provision herein to the contrary, the Board or the
Committee shall have broad authority to amend the Plan or any Award to take into
account changes in applicable tax laws, securities laws, accounting rules and
other applicable state and federal laws.
16.3. Amendment or Cancellation of Award Agreements. Without limitation to the
rights of the Committee under Sections 4.3 and 14.6 of the Plan, the Committee
may amend or modify any Award Agreement at any time by mutual agreement between
the Committee and the Participant or such other Persons as may then have an
interest therein. In addition, by mutual agreement between the Committee and a
Participant or such other Persons as may then have an interest therein, Awards
may be granted to an Employee, Nonemployee Director or Independent Contractor in
substitution and exchange for, and in cancellation of, any Awards previously
granted to such Employee, Nonemployee Director or Independent Contractor under
the Plan, or any award previously granted to such Employee, Nonemployee Director
or Independent Contractor under any other present or future plan of the Company
or any present or future plan of an entity which (i) is purchased by the
Company, (ii) purchases the Company, or (iii) merges into or with the Company.
17. MISCELLANEOUS
17.1. Other Provisions. Awards granted under the Plan may also be subject to
such other provisions (whether or not applicable to the Award granted to any
other Participant) as the Committee determines in its sole discretion on the
date of grant to be appropriate, including, without limitation, for the
installment purchase of Common Stock under Stock Options, to assist the
Participant in financing the acquisition of Common Stock, for the forfeiture of,
or restrictions on resale or other disposition of, Common Stock acquired under
any Stock Option, for the acceleration of Vesting of Awards in the event of a
Change in Control of the Company, for the payment of the value of Awards to
Participants in the event of a Change in Control of the Company, or to comply
with federal and state securities laws, or understandings or conditions as to
the Participant's employment in addition to those specifically provided for
under the Plan.
17.2. Transferability. Each Award granted under the Plan to a Participant shall
not be transferable otherwise than by will or the laws of descent and
distribution or pursuant to a "qualified domestic relations order" as defined in
the Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations adopted thereunder and Stock Options and
SARs shall be exercisable, during the Participant's lifetime, only by the
Participant; provided, however, that the Committee may in its sole discretion
permit the transfer of an Award to a Participant's Family Members or to one or
more trusts established in whole or in part for the benefit of one or more such
Family Members In the event of the death of a Participant, each Stock Option or
SAR theretofore granted to him or her shall be exercisable during such period
after his or her death as the Committee shall, in its sole discretion, set forth
in the Award Agreement on the date of grant and then only by the executor or
administrator of the estate of the deceased Participant or the Person or Persons
to whom the deceased Participant's rights under the Stock Option or SAR shall
pass by will or the laws of descent and distribution.
17.3. Election to Defer Compensation Attributable to Award. The Committee may,
in its sole discretion, allow a Participant to elect to defer the receipt of any
compensation attributable to an Award under guidelines and procedures to be
established by the Committee after taking into account the advice of the
Company's tax counsel.



16



--------------------------------------------------------------------------------



 

17.4. Listing of Shares and Related Matters. If at any time the Committee shall
determine that the listing, registration or qualification of the shares of
Common Stock subject to any Award on any securities exchange or under any
applicable law, or the consent or approval of any governmental regulatory
authority, is necessary or desirable as a condition of, or in connection with,
the granting of an Award or the issuance of shares of Common Stock thereunder,
such Award may not be exercised, distributed or paid out, as the case may be, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee. The Committee may require each Participant
purchasing or acquiring shares of Common Stock pursuant to a Stock Option or
other Award under the Plan to represent to and agree with the Company in writing
that such Participant is acquiring the shares for investment and not with a view
to the distribution thereof. All certificates for shares of Common Stock
delivered under the Plan shall be subject to such stock-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission or
any national securities exchange or other market system on which the Company's
securities are listed or traded, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
17.5. No Right, Title, or Interest in Company Assets. Participants shall have no
right, title, or interest whatsoever in or to any investments which the Company
may make to aid it in meeting its obligations under the Plan. Nothing contained
in the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative or any other
Person. The Plan is intended to constitute an unfunded plan for incentive
compensation. To the extent that any Person acquires a right to receive payments
from the Company under the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company. All payments to be made
hereunder shall be paid from the general funds of the Company and no special or
separate fund shall be established and no segregation of assets shall be made to
assure payment of such amounts except as expressly set forth in the Plan. The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.

17.6. No Right to Continued Employment or Service or to Grants. The
Participant's rights, if any, to continue to serve the Company as a director,
officer, employee, independent contractor or otherwise, shall not be enlarged or
otherwise affected by his or her designation as a Participant under the Plan,
and the Company or the applicable Subsidiary reserves the right to terminate the
employment of any Employee or the services of any Independent Contractor or
director at any time. The adoption of the Plan shall not be deemed to give any
Employee, Nonemployee Director, Independent Contractor or any other individual
any right to be selected as a Participant or to be granted an Award.
17.7. Awards Subject to Foreign Laws. The Committee may grant Awards to
individual Participants who are subject to the tax laws of nations other than
the United States, and such Awards may have terms and conditions as determined
by the Committee as necessary to comply with applicable foreign laws. The
Committee may take any action, which it deems advisable to obtain approval of
such Awards by the appropriate foreign governmental entity; provided, however,
that no such Awards may be granted pursuant to this Section 17.7 and no action
may be taken which would result in a violation of the Exchange Act or any other
applicable law.
17.8. Governing Law. The Plan, all Awards granted hereunder, and all actions
taken in connection herewith shall be governed by and construed in accordance
with the laws of the State of Florida without reference to principles of
conflict of laws, except as superseded by applicable federal law or as otherwise
provided in any Award Agreement.
17.9. Other Benefits. No Award granted under the Plan shall be considered
compensation for purposes of computing benefits under any retirement plan of the
Company or any Subsidiary nor affect any benefits or compensation under any
other benefit or compensation plan of the Company or any Subsidiary now or
subsequently in effect.
17.10. No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan or any Award. The Committee shall
determine in its sole discretion whether cash, Common Stock, Stock Options, or
other property shall be issued or paid in lieu of fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.



17



--------------------------------------------------------------------------------



 

17.11. Authority of the Company and Shareholders. The existence of the Plan, the
Award Agreements and the Awards granted hereunder shall not affect or restrict
in any way the right or power of the Company or the shareholders of the Company
to make or authorize any adjustment, recapitalization, reorganization or other
change in the Company's capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
17.12. Other Compensation Plans. The adoption of the Plan shall not affect any
other stock option, incentive or other compensation plans in effect for the
Company or any Subsidiary, nor shall the plan preclude the Company from
establishing any other forms of incentive or other compensation for Employees
and Nonemployee Directors of the Company or any Subsidiary.



18